DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on September 24, 2019.
Claims 1-20 are pending for examination.

Claim Objections
Claim(s) 4, and 16 are objected to because of the following informalities:  
Regarding claim 4, the term VAR is an acronym.  Every time an acronym (e.g. VAR) is introduced, it should be enclosed by parentheses and followed by written in full text. 
Regarding claim 16, lines 2 and 4 of the claim recite “the second phase” and “the third phase”; these limitations do not have proper antecedence basis.  The recitation should be “a second phase” and “a third phase” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14-15 recite “the capacitor bank”.  The limitation “capacitor bank” has not been previously recited, however, the limitation “capacitor bank controller (CBC)” has been previously recited.  Therefore, it unclear if Applicant intent to recite the limitation of CBC or introduce a new limitation “a capacitor bank”.  For examination purpose, the recitation will be construed as the new limitation “a capacitor bank”.
Regarding claim 13, lines 11-15 recite “the wireless current sensor measurements via the transceiver”.  The recitation is unclear because, there are two current sensors previously cited “a transceiver configured to receive wireless current sensor measurements from a first wireless current sensor and a second wireless current sensor”, therefore, it is unclear if the measurements are from the first wireless current sensor, the second wireless current sensor, or both wireless current sensors.  For examination purpose, the limitation will be construed as “the wireless current sensor measurements from the first wireless current sensor and the second wireless current sensor via the transceiver”.
Regarding claims 2-7 and 14-20, the claims are rejected due to the rejections of claims 1 and 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US Patent 3,968,432; hereinafter “Kelley”) in view of Deaver et al. (US Patent Publication 2008/0106241; hereinafter “Deaver”).
Regarding claim 1, Kelley discloses a capacitor bank control system (Fig. 1), comprising: 
a first line post sensor (Fig. 1, 57) configured to detect current (Fig. 1, 57 is a current sensor) on a first phase (Fig. 1, 15) of a power line (Fig. 1, 15 is one phase of a three phase power line); 
a first (wireless) remote current sensor (Fig. 1, 62) configured to detect current (Fig. 1, 62 is a current sensor) on a second phase (Fig. 1, 16) of the power line (Fig. 1, 17 is one phase of the three phase power line); 

a capacitor bank controller (CBC) (Fig. 1, 50, 51…65 and 80) comprising: 
an input (Fig. 1, input of 80 that connected to 57) configured to be electrically coupled to the first line post sensor (Fig. 1, 57) to obtain line post sensor measurements from the first line post sensor (column 11, lines 20-25); 
an (transceiver) input (Fig. 1, bottom input of 50) configured to receive wireless current sensor measurements from the first wireless current sensor and the second wireless current sensor; 
and a (processor) controller (Fig. 1, 65) configured to control one or more switching devices (Fig. 1, 40b-42b) of the capacitor bank (Fig. 1, 30, 31, 32) based at least in part on a combination of the line post sensor measurements and the wireless current sensor measurements (Column 6 line 54 to Column 8 line 15).  
Kelley discloses the first remote current sensor, the second remote current sensor, the CBC having the input configured to receive wireless current sensor measurements from the first wireless current sensor and the second wireless current sensor, and the controller configured to control one or more switching devices of the capacitor bank.  
Kelley does not explicitly discloses the first remote current sensor, the second remote current sensor are wireless current sensor, the input of the CBC having a transceiver configured to receive wireless current sensor measurements from the first 
The reference of Deaver is introduced to provide as an evidence.  Deaver discloses a Capacitor Bank Controller having wireless current sensors (Fig. 4, 115) [0039], a transceiver (Fig. 4, 226) configured to receive wireless sensor measurement from wireless current sensor (Fig. 4, 222) [0039], and a processor [0071] for controlling a capacitor bank [0059], [0071].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Kelley to incorporate the teaching of Deaver and provide: wireless current sensors as remote current sensors, a transceiver to receive wireless current sensor measurements, and a processor as a controller in order to have:  a first wireless current sensor configured to detect current on a second phase of the power line; a second wireless current sensor configured to detect current on a third phase of the power line; and a capacitor bank controller (CBC) comprising: an input configured to be electrically coupled to the first line post sensor to obtain line post sensor measurements from the first line post sensor; a transceiver configured to receive wireless current sensor measurements from the first wireless current sensor and the second wireless current sensor; and a processor configured to control one or more switching devices of the capacitor bank based at least in part on a combination of the line post sensor measurements and the wireless current sensor measurements.  Doing so would allow lossless measurement since it is well-known in 
Regarding claim 2, the combination of Kelley and Deaver discloses the capacitor bank control system of claim 1 above, Kelley further discloses the first line post sensor comprises a combination sensor that provides the CBC with both current measurements (Fig. 1, 57, 80) and voltage measurements (Fig. 1, 51-54, 60).
Regarding claim 3, the combination of Kelley and Deaver discloses the capacitor bank control system of claim 2 above, Kelley also discloses the system further comprising:
a first voltage sensor (Fig. 1, 55) configured to detect voltage on the second phase of the power line (Fig. 1, 15); and 
a second voltage sensor  (Fig. 1, 56) configured to detect voltage on the third phase of the power line (Fig. 1, 56).
Regarding claim 4, the combination of Kelley and Deaver discloses the capacitor bank control system of claim 1 above, Kelley further discloses the CBC is configured to perform at least one of VAR control (Column 6 line 54 to Column 8 line 15) and power factor control on each phase by controlling the one or more switching devices of each phase based on the voltage and current from the respective phase (Column 5 lines 63 to 67).
Regarding claim 6, the combination of Kelley and Deaver discloses the capacitor bank control system of claim 1 above, Deaver further discloses the CBC is configured to perform ganged switching control operations to switch the one or more switching devices together to connect or disconnect the capacitor bank phases together based on whether power quality delivered on the power line is expected to improve according to the combination of the line post sensor measurements and the wireless current measurements [0061].
Regarding claim 7, the combination of Kelley and Deaver discloses the capacitor bank control system of claim 1 above, Kelley further discloses the CBC is configured to perform individual phase switching control operations in which the CBC controls a switching device on each phase of the capacitor bank independently of the remaining phases (Column 6 line 54 to Column 8 line 15) (Fig. 1, each switches 40a-40b is individually controlled).
Regarding claim 8, Kelley discloses a method for configuring a capacitor bank controller (CBC) (Fig. 1) of a capacitor bank (Fig. 1, 30, 31, 32), comprising: 
installing a first (wireless) remote current sensor (Fig. 1, 62) on a first phase (Fig. 1, 17) of a power line (Fig. 1, 17 is one phase of the three phase power line); 
installing a second (wireless) remote current sensor (Fig. 1, 63) on a second phase (Fig. 1, 16) of the power line (Fig. 1, 16 is one phase of a three phase power line); and 
changing settings of the CBC to perform capacitor bank control operations based on electrical measurements from three phases of the power line, wherein the electrical measurements comprise a combination of line post sensor measurements (Fig. 1, 55-57 
Kelley discloses the first remote current sensor and the second remote current sensor.  
Kelley does not explicitly discloses the first remote current sensor, the second remote current sensor are wireless current sensor.  However, using wireless current sensors for remotely sensing current is well-known in the art.
The reference of Deaver is introduced to provide as an evidence.  Deaver discloses a Capacitor Bank Controller having wireless current sensors (Fig. 4, 115) [0039].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Kelley to incorporate the teaching of Deaver and provide wireless current sensors as remote current sensors in order to have:  installing a first wireless current sensor on a first phase of a power line; 
installing a second wireless current sensor on a second phase of the power line.  Doing so would allow lossless measurement since it is well-known in the art analog signals degrade due to signal attenuation over long distance while digital signals preserve the value of the measurement signals over long distance as long the communication is established between wireless transceivers.
Regarding claim 9, the combination of Kelley and Deaver discloses the method of claim 8 above, Kelley further discloses installing the first wireless current sensor, installing the second wireless current sensor, and changing settings of the capacitor bank controller are performed while the power line is online to retrofit the CBC with current sensing of the first and second phases (Column 6 line 54 to Column 8 line 15).
Regarding claim 10, the combination of Kelley and Deaver discloses the method of claim 8 above, Kelley further discloses the CBC comprises a combination sensor configured to detect both current (Fig. 1, 57, 80) and voltage of a third phase (Fig. 1, 52, 60).
Regarding claim 11, the combination of Kelley and Deaver discloses the method of claim 8 above, Kelley also discloses the method further comprising changing the CBC from performing ganged switching based on electrical measurements from a single phase of the three phases to performing individual switching in which the CBC (Column 6 line 54 to Column 8 line 15) (Fig. 1, each switches 40a-40b is individually controlled) is configured to: 
control electrical connection of the capacitor bank on the first phase based on current measurements from the first wireless current sensor (Column 6 line 54 to Column 8 line 15); 
control electrical connection of the capacitor bank on the second phase based on current measurements from the second wireless current sensor (Column 6 line 54 to Column 8 line 15); and 
control electrical connection of the capacitor bank on the third phase based on electrical measurements from the combination sensor, wherein the control of each of the three phases of the capacitor bank is independent of each other (Column 6 line 54 to Column 8 line 15).
Regarding claim 13, Kelley discloses a capacitor bank controller (CBC) (Fig. 1, 50, 51…65 and 80) for an electric power delivery system (Fig. 1), comprising: 

an (transceiver) input (Fig. 1, bottom input of 50) configured to receive (wireless) remote current sensor measurements from a first (wireless) remote current sensor (Fig. 1, 62) and a second (wireless) remote current sensor (Fig. 1, 63); 
memory; and 
a (processor) controller (Fig. 1, 65) operatively coupled to the memory, wherein the processor is configured to: 
obtain the line post sensor measurements via the one or more inputs (Fig. 1, the CBC receives measurement from current sensor 57) and the (first and second) wireless current sensor measurements via the (transceiver) input (Fig. 1, bottom input of 50); and 
control one or more switching devices (Fig. 1, 40b-42b) of the capacitor bank based at least in part on a combination of the line post sensor measurements and the wireless current sensor measurements  (Column 6 line 54 to Column 8 line 15).
Kelley discloses the first remote current sensor, the second remote current sensor, the CBC having the input configured to receive wireless current sensor measurements from the first wireless current sensor and the second wireless current sensor, and the controller configured to control one or more switching devices of the capacitor bank.  

The reference of Deaver is introduced to provide as an evidence.  Deaver discloses a Capacitor Bank Controller having wireless current sensors (Fig. 4, 115) [0039], a transceiver (Fig. 4, 226) configured to receive wireless sensor measurement from wireless current sensor (Fig. 4, 222) [0039], and a processor [0071] for controlling a capacitor bank [0059], [0071]; and memory [0057];  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Kelley to incorporate the teaching of Deaver and provide: wireless current sensors as remote current sensors, a transceiver to receive wireless current sensor measurements, and a processor as a controller in order to have:  a transceiver configured to receive wireless current sensor measurements from a first wireless current sensor and a second wireless current sensor; 
memory; and 
a processor operatively coupled to the memory, wherein the processor is configured to: 

Regarding claim 14, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Kelley also discloses the processor is configured to individually switch three phases of the capacitor bank based on current measurements from each of the three phases (Column 6 line 54 to Column 8 line 15) (Fig. 1, each switches 40a-40b is individually controlled).
Regarding claim 15, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Kelley also discloses the first line post sensor comprises a combination sensor that provides the CBC with both current measurements (Fig. 1, 57, 80) and voltage measurements (Fig. 1, 52, 60).
Regarding claim 16, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Kelley also discloses the CBC further comprising: 
a first voltage sensor (Fig. 1, 54, 60) configured to detect voltage on the second phase (Fig. 1, 17) of the power line (Fig. 1, 17 is one phase of the three phase power line); and 

Regarding claim 17, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Kelley also discloses the CBC is configured to perform at least one of VAR control (Column 6 line 54 to Column 8 line 15) and power factor control on each phase by controlling the one or more switching devices of each phase based on the voltage and current from the respective phase (Column 5 lines 63 to 67).
Regarding claim 19, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Deaver also discloses the CBC is configured to perform ganged switching control operations to switch the one or more switching devices together to connect or disconnect each of the capacitor bank phases together based on whether power quality delivered on the power line is expected to improve according to the combination of the line post sensor measurements and the wireless current measurements [0061].
Regarding claim 20, the combination of Kelley and Deaver discloses the CBC of claim 13 above, Kelley also discloses the processor is configured to estimate a voltage of a phase of the power line with the first wireless current based at least in part on voltage measurements of the line post sensor (Column 6 line 54 to Column 8 line 15). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley and Deaver in view of Fernandes et al. (US Patent 4,689,752; hereinafter “Fernandes”).
Regarding claim 12, the combination of Kelley and Deaver discloses the method of claim 8 above, the combination of Kelley and Deaver does not disclose the method comprising installing the first wireless current sensor and the second wireless current sensor via a hot stick.  However, installing wireless current sensor via a hot stick is well-known in the art.  The reference of Fernandes is introduced to provide as an evidence.  Fernandes discloses installing a wireless current sensor via a hot stick (Fig. 2, 176).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Fernandes and install wireless current sensor via a hot stick in order to have installing the first wireless current sensor and the second wireless current sensor via a hot stick.  Doing so would allow install the wireless current sensors in a case the first and the second current sensor have be damaged due to lighting strike.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836